DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 01/18/2022 is acknowledged. Claims 2-21 are pending.

Interview Summary
It is noted that claims 1-39 of the 6,974,460 patent are cancelled based on the Interference Decision mailed 04/30/2008 in App. No. 10/091,068. The examiner reached out to Applicant’s representative to note that cancelled claims 1-14 of the ‘460 patent disclose each element of the application claims except for specifically reciting that the anchoring element is monolithic, that the coupling element defines a U-shaped channel with a stabilizing rod positioned therein, or that the locking element is a set screw and is threadably engaged to threading on the inner surface of the coupling element. App. No. 10/763,431, now U.S. Patent No. 8,409,260 discloses the coupling element defining a U-shaped channel with a stabilizing rod positioned therein, the locking element is a set screw and is threadably engaged to threading on the inner surface of the coupling element. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 8,870,930 B2 in view of Byrd, III et al. (U.S. 5,466,237) and Barker et al. (U.S. 6,280,442 B1).

Byrd and Barker (see Figs. 1 and 7, respectively) disclose bone fixation assemblies including monolithic anchor elements, coupling elements defining a u-shaped channel with a stabilizing rod positioned therein, and a set screw threadably engaged to threading on an inner surface of the coupling element. It is noted that the claimed structure is very common in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a monolithic anchor element, a u-shaped channel with a stabilizing rod positioned therein, and a set screw threadably engaged to threading on an inner surface of the coupling element, as taught by Byrd and Barker, in order to secure a rod within the assembly. 
Claims 15-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,870,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 15-16, 19 and 20 of the application and claim 12 of the patent lies in the fact that the patent claim includes the recitation of more elements and is thus more specific.  Accordingly, the invention of claim 12 of the patent is in effect a “species” of the “generic” invention of claims 15-16, 19 and 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 15-16, 19 and 20 of the application are anticipated by claim 12 of the patent, they are not patentably distinct from claim 12 of the patent.
 Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,662,144 B2 in view of Frigg (U.S. 2001/0034522 A1).

Frigg discloses a monolithic anchor element (see Fig. 1, element 4) and an angle between first and second axes (see Fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a monolithic anchoring element and to changes the angle between the first and second axes in order to secure a rod in an expedited fashion to bone around a sensitive area. The exact angle would be determined by the surgeon and based on the particular anatomy of the patient. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2, 5, 6 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Frigg (U.S. 2001/0034522 A1).
Frigg discloses a bone fixation assembly (see Fig. 9 below), comprising: a coupling element (see Fig. 1, element 5) having an upper end (see Fig. 9 below), a lower end (see Fig. 9 below) and an inner surface (see Fig. 9 below) defining first and second bores (see Fig. 9 below), the first bore being coaxial with a first axis and the second bore being coaxial with a second axis different than the first axis; and a monolithic anchoring element (see Fig. 1, element 4) having a head (see Fig. 9 below) and a shaft (see Fig. 9 below), a portion of the head being disposed within the second bore of the coupling element and a portion of the shaft projecting from the lower end of the coupling element.
[AltContent: textbox (Inner Surface)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Monolithic Head)][AltContent: connector][AltContent: textbox (Monolithic Shaft)][AltContent: arrow][AltContent: textbox (Lower End)][AltContent: arrow][AltContent: textbox (Upper End)][AltContent: textbox (First Axis)][AltContent: textbox (Second Axis)][AltContent: connector][AltContent: textbox (1st Bore)][AltContent: arrow][AltContent: textbox (2nd Bore)][AltContent: arrow]
    PNG
    media_image1.png
    589
    381
    media_image1.png
    Greyscale


Concerning claim 5, wherein the first bore extends from the upper end toward the lower end and the second bore extends from the lower end toward the upper end (see Fig. 9 below).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    589
    381
    media_image1.png
    Greyscale

Concerning claim 6, wherein the first and second bores are in communication with one another between the upper and lower ends of the coupling element (see Fig. 9 above).
Concerning claim 11, wherein the coupling element further defines a U-shaped channel (see Fig. 9 above).
Concerning claim 12, further comprising a stabilizing rod (see Fig. 1, element 3) positioned within the U-shaped channel.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Biedermann et al. (U.S. 2002/0058942 A1) with a Foreign Application Priority Date of 11/10/2000 and 12/27/2000, and Minfelde et al. (U.S. 2003/0045879 A1) with a Foreign Application Priority Date of 7/4/2001. It is noted that at least independent claim 15 is disclosed by Minfelde et al., and at least independent claim 2 is disclosed by Biedermann et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773